                            UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO

  KERRY HARMON,
                                                 Case No. 4:17-cv-00485-DCN
         Plaintiff,
                                                 MEMORANDUM DECISION AND
          v.                                     ORDER

  CITY OF POCATELLO; POCATELLO
  POLICE DEPARTMENT; and
  SHANON BLOXHAM, BRANDON
  VAIL, SHAUN WRIGHT, and RUSS
  GUNTER in his and/or her individual
  capacity as a police officer for the
  Pocatello Police Department,

         Defendants.


                                  I. INTRODUCTION

       Pending before the Court is Defendants City of Pocatello, City of Pocatello Police

Department, Shannon Bloxham, Brandon Vail, Shaun Wright, and Russ Gunter’s

(collectively “Defendants”) Motion for Attorney Fees. Dkt. 39. Defendants have also filed

a Bill of Costs. Dkt. 40.

       Having reviewed the record and briefs, the Court finds that the facts and legal

arguments are adequately presented. Accordingly, in the interest of avoiding further delay,

and because the Court finds the decisional process would not be significantly aided by oral

argument, the Court will address the motion without oral argument. Dist. Idaho Loc. Civ.

R. 7.1(d)(1)(B). For the reasons outlined below, the Court finds good cause to DENY the


MEMORANDUM DECISION AND ORDER – 1
Motion.

                                       II. BACKGROUND

        On November 28, 2017, Plaintiff Kerry Harmon filed her complaint, alleging seven

civil rights causes of action under 42 U.S.C. § 1983: (1) a Constitutional violation for

unlawful entry, seizure, and arrest; (2) a Constitutional violation for failing to communicate

legal justification for an arrest; (3) a Constitutional violation for use of excessive force; (4)

a Constitutional violation for malicious prosecution; (5) a Constitutional violation for

failure to intervene; (6) a Constitutional violation for failure to train; and (7) a Monell claim

based on “widespread practices and/or policies” of the Pocatello Police Department. Dkt.

1.

        On May 3, 2019, the parties filed cross-motions for summary judgment. Dkts. 21,

22. The Court held oral argument on July 1, 2019, and on January 7, 2020, the Court issued

an order granting summary judgment in Defendants’ favor. Dkt. 37.

        Defendants subsequently filed the instant motion for attorney fees arguing they are

entitled to litigation reimbursement because Harmon brought frivolous claims against

them. Harmon opposes the motion outright1, asserting that while the Court may have

ultimately ruled against her, she had a legitimate basis for her suit.

                                          III. ANALYSIS

        In general, each party to a lawsuit bears its own attorney fees unless Congress has

provided otherwise through statute. Hensley v. Eckerhart, 461 U.S. 424, 429 (1983).


1
 In other words, Harmon does not even mention hourly rates, hours billed, or total fees in her opposition
brief. She objects to the award as a whole.


MEMORANDUM DECISION AND ORDER – 2
       In any action to enforce a provision of 42 U.S.C. § 1983, the Court, in its discretion,

may award the prevailing party their reasonable attorney fees as part of the costs. 42 U.S.C.

§ 1988(b). “Attorneys’ fees in civil rights cases should only be awarded to a defendant in

exceptional circumstances.” Barry v. Fowler, 902 F.2d 770, 773 (9th Cir. 1990). The Ninth

Circuit has determined that a prevailing civil rights defendant should be awarded attorney

fees when the action brought is found to be “unreasonable, frivolous, meritless or

vexatious.” Patton v. County of Kings, 857 F.2d 1379, 1381 (9th Cir. 1988) (quoting

Christiansburg Garment Co. v. EEOC, 434 U.S. 412, 421 (1978)).

       In this case, Defendants assert that Harmon’s lawsuit was unreasonable, meritless,

and without foundation. In support, Defendants rely on various statements from the Court’s

prior decision granting summary judgment—particularly statements the Court made

concerning the validity of the warrant at issue and the lack of any constitutional

depravations Harmon suffered.

       Harmon counters that while it is true “the Court found Summary Judgment for all

claims for the Defendant, it does not mean that Plaintiff’s case was pursued frivolously

without foundation.” Dkt. 42, at 2. Under the circumstances, the Court agrees.

       In this case, Harmon brought weighty constitutional challenges against numerous

individuals. The factual events that took place on the night in question were somewhat

unique. The Court’s decision on summary judgment was nearly 50 pages, analyzed dozens

of prior cases, and addressed complex legal principles such as qualified immunity,

unconstitutional government action, and what constitutes an arrest. While the length of the

Court’s decision is by no means determinative of the strength of any parties’ position, it


MEMORANDUM DECISION AND ORDER – 3
suffices the Court to note that this case did entail numerous difficult questions that required

lengthy analysis.2

        And while the Court did not ultimately find in Harmon’s favor—and, as Defendants

correctly point out, even used strong language in support of Defendants’ actions—that does

not mean that Harmon’s claims were meritless or without foundation. Arrest, seizure,

excessive force, prosecution, and the other constitutional challenges here are very fact

specific and—as the Court noted in its decision—have sometimes resulted in varied

outcomes.

        The Court determined Harmon’s allegations in this case did not sufficiently rise to

the level of any constitutional violations, but that is not to say that similar circumstances

in another case would bring the same result. The Court did not make its finding in this case

based on the complete absence of facts, but after carefully examining those facts (and the

applicable law) and finding them wanting.

        Defendants stress that even if the Court finds that Harmon did not bring her claims

in “subjective bad faith” it can still award fees if the action was “frivolous, unreasonable,

or without foundation.” Dkt. 44, at 2 (citing Jensen v. Stangel, 762 F.2d 815, 817 (9th Cir.

1985). In this case, such is a distinction without a difference. The Court finds today that

Harmon did not bring her claims in subjective bad faith, nor was the action “frivolous,

unreasonable, or without foundation.” While some of the claims may have been a bit of a




2
 The Court is not implying that any single decision was a particularly “close call,” or a “slam dunk.” Simply
put, the relevant facts in this case—when measured up against the applicable law—warranted an in-depth
review.


MEMORANDUM DECISION AND ORDER – 4
stretch and easier for the Court to summarily dismiss, others were more nuanced.

           Finally, Harmon notes that the Court erred in its ruling concerning malicious

prosecution because it made its decision based on the Cassie Hughes’ investigation and not

the prior telephone harassment charge. While not particularly relevant to the attorney fee

issue, for clarity, the Court wishes to point out that this is an incorrect statement. Contrary

to Harmon’s assertions, while the Court did analyze the malicious prosecution claim as to

Cassie Hughes, it also analyzed the claim as to the 2015 telephone harassment charge,3 and

broadly as to the whole situation of events that took place.4 In each respect, the Court found

no malicious prosecution.

                                            IV. CONCLUSION

           In this case, the Court did not find sufficient factual basis to support any of

Harmon’s claims and granted summary judgment in Defendants favor. Insufficiency,

however, is not the same as “frivolous, unreasonable, or without foundation.” That standard

denotes an absence of reason or purpose. Here, Harmon had reasons for bringing the types


3
    As the Court stated in its decision:

           Moreover, even if Harmon had alleged a claim for malicious prosecution with respect to
           her prior charge for telephone harassment—stemming from the original arrest warrant in
           the 2015 case, as will be explained in greater detail below, she cannot establish a lack of
           probable cause. This is fatal to Harmon's malicious prosecution claim. Specifically, with
           respect to the 2015 charges, there was a valid warrant establishing probable cause to arrest
           Harmon for telephone harassment. The fact that those charges were later dismissed does
           not signify any type of malicious prosecution, but only that the prosecutor decided to drop
           the charges.

Harmon v. City of Pocatello, No. 4:17-CV-00485-DCN, 2020 WL 104677, at *13 (D. Idaho Jan. 7, 2020).
4
 The Court did erroneously state that Harmon was not “prosecuted for either charge.” Id. at *14. In reality,
Harmon was prosecuted for the prior telephone incident, but the charges were later dropped (as the Court
noted in its decision). This misstatement does not alter the Court’s analysis.


MEMORANDUM DECISION AND ORDER – 5
of claims that she did, the Court simply found those reasons were not enough to rise to the

level necessary to support such constitutional challenges.

                                       V. ORDER

IT IS HEREBY ORDERED:

   1. Defendants’ Motion for Attorney Fees (Dkt. 39) is DENIED.

                                                 DATED: April 2, 2020


                                                 _________________________
                                                 David C. Nye
                                                 Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER – 6
